Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4215 DREYFUS GNMA FUND a series of Dreyfus Premier GNMA Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 04/30 Date of reporting period: 10/31/08 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus GNMA Fund SEMIANNUAL REPORT October 31, 2008 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 14 Statement of Financial Futures 14 Statement of Options Written 15 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 19 Financial Highlights 23 Notes to Financial Statements The Fund Dreyfus GNMA Fund We present to you this semiannual report for Dreyfus GNMA Fund, covering the six-month period from May 1,2008,through October 31,2008. These are difficult times for fixed-income investors. A credit crunch that began in 2007 has developed into a full-blown global financial crisis, recently resulting in the failure of several major financial institutions and prompting a massive government rescue effort.The U.S. economic slowdown also has gathered momentum, depressing investor sentiment and consumer confidence. These factors undermined returns in the bond markets higher-yielding sectors, including high yield corporate and municipal securities, and even the traditional safe haven of U.S. government securities has encountered heightened yield volatility. The depth and duration of the economic downturn will depend on how quickly the financial system can be stabilized.We believe that the Temporary Guarantee Program for Money Market Funds and the $700 billion rescue package intended to promote greater liquidity in the financial markets meet several critical requirements for addressing todays financial stresses, and we expect these measures to contribute to a more orderly deleveraging process. However, recuperation from the financial crisis is likely to take time. In the meantime, we encourage you to keep in touch with your financial advisor and maintain a long-term and disciplined perspective to investing. Indeed, we already are seeing some positive signs, including a likely peak in global inflationary pressures, a bottoming of the U.S. dollar and a large pool of worldwide financial liquidity that could be deployed gradually to riskier assets as the economic cycle turns. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation November 17, 2008 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2008, through October 31, 2008, as provided by Robert Bayston, Portfolio Manager Fund and Market Performance Overview For the six-month period ended October 31, 2008, Dreyfus GNMA Funds Class A shares produced a total return of 1.00%, Class B shares returned 1.39%, Class C shares returned 1.34% and Class Z shares returned 0.89% . 1 In comparison, the funds benchmark, the Barclays Capital GNMA Index (the Index), achieved a total return of 0.19% for the same period. 2 Most sectors of the U.S. bond market were hurt by a global financial crisis that originated in early 2007 in the U.S. sub-prime mortgage sector.Although GNMA securities also lost some value in this difficult environment, they held up well compared to most other bond market sectors, due primarily to a flight to quality among investors toward investments backed by the full faith and credit of the U.S. government. 3 The fund produced lower returns than its benchmark, primarily due to its allocation to credit-sensitive non-agency mortgage-backed and asset-backed securities. The Funds Investment Approach The fund seeks to maximize total return, consisting of capital appreciation and current income. To pursue this goal, the fund invests at least 80% of its assets in Government National Mortgage Association (GNMA or Ginnie Mae) securities.The remainder may be allocated to other mortgage-related securities, including U.S. government agency securities and privately issued mortgage-backed securities, as well as to asset-backed securities, U.S.Treasuries and repurchase agreements. Credit and Economic Concerns Fueled Volatility A credit crunch that began in the sub-prime mortgage market in 2007 developed into a global financial crisis during the reporting period, leading to the failures of several major financial institutions, including government-sponsored mortgage agencies Fannie Mae and Freddie Mac. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) As the crisis came close to spinning out of control in September 2008, challenging liquidity conditions in various credit markets nearly led to the collapse of the global banking system.
